United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 22-1497
                         ___________________________

                                    Stephen Klick

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

             Kilolo Kijakazi, Acting Commissioner of Social Security

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                           Submitted: November 7, 2022
                            Filed: November 10, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, MELLOY, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Stephen Klick appeals the district court’s1 order affirming the denial of
disability insurance benefits. We find that substantial evidence in the record as a

      1
        The Honorable David T. Schultz, United States Magistrate Judge for the
District of Minnesota, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
whole supports the adverse decision. See Galloway v. Kijakazi, 46 F.4th 686, 689
(8th Cir. 2022) (standard of review). Specifically, the ALJ’s determination that Klick
did not have the medically determinable impairment of post-traumatic stress disorder
(PTSD) during the relevant period was supported. See Gallus v. Callahan, 117 F.3d
1061, 1064-65 (8th Cir. 1997) (substantial evidence supported ALJ’s finding that
claimant did not have medically determinable mental impairment; while one provider
had assigned diagnosis, it was not supported by record, and other providers had
concluded claimant did not have impairment). While the evidence showed that
Klick’s psychologist diagnosed “other trauma- and stressor-related disorder” in 2019,
we conclude that the ALJ’s failure to include this diagnosis among Klick’s severe
impairments was harmless error, as the ALJ thoroughly evaluated all of the medical
evidence relating to his mental impairments in determining his residual functional
capacity (RFC), and as Klick has not identified any symptoms or limitations arising
from this condition that the ALJ did not consider. See Warburton v. Apfel, 188 F.3d
1047, 1050-51 (8th Cir. 1999) (finding ALJ’s decision adequate where, although
record did not contain precise diagnosis of claimant’s mental impairment, ALJ
adequately captured effects of impairment in RFC determination); Trenary v. Bowen,
898 F.2d 1361, 1364 (8th Cir. 1990) (critical question in disability claim is not
diagnosis, but rather functional limitations imposed by impairment). We also find no
merit to Klick’s argument that the district court erred in declining to consider his new
evidence. See Baker v. Barnhart, 457 F.3d 882, 891 (8th Cir. 2006) (upon judicial
review of Commissioner’s decision denying disability benefits, evidence outside
administrative record is generally precluded from consideration by court).

      The judgment is affirmed.
                     ______________________________




                                          -2-